Citation Nr: 0309818	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right arm 
cellutlitis with disfiguring scar, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of right 
median-ulnar nerve trauma, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In April 2002, the Board requested that additional 
development with respect to the veteran's claims.  The 
development was ordered and the case has returned to the 
Board. 

REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38  U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. 38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
A review of the claims files reflects that pursuant to the 
Board's request for additional development in April 2002, the 
veteran submitted VA treatment reports from VA Medical 
Centers in St. Louis, Missouri and New Orleans, Louisiana, 
dating from 1998 to 2001, treatment reports of R. B., M.D., 
dating from August to November 2001, a May 2000 report from 
Forest Park Medical Clinic, a February 2001 private X-ray 
report, records from the Social Security Administration, and 
VA X-ray reports, dating from September to December 2000.  
All of these reports have been associated with the claims 
files.  

The RO has not had the opportunity to readjudicate the issues 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Initial 
consideration of these materials by the RO has not been 
waived by either the veteran or her representative, Disabled 
American Veterans.  As the RO has not yet initially 
considered the aforementioned reports, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2002); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002) are fully complied with and 
satisfied.

2.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
rating for right arm cellulitis with 
disfiguring scar, currently evaluated as 
30 percent disabling and entitlement to 
an increased rating for residuals of 
right median-ulnar nerve trauma, 
currently evaluated as 10 percent 
disabling with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination of either claim remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




